



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. G.M., 2018 ONCA 821

DATE: 20181011

DOCKET: C65284

Simmons, Rouleau and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

G.M.

Appellant

Jonathan Dawe, as duty counsel

G.M., in person

Grace Choi, for the respondent

Heard: October 2, 2018

APPEAL BOOK ENDORSEMENT

[1]

On behalf of the appellant, duty counsel raises three issues going to
    the correctness and adequacy of the trial judges reasons.

[2]

First, he argues that the trial judge relied improperly on evidence of a
    prior consistent statement made by the complainant to a former friend to
    corroborate the complainants evidence.  We reject this submission.  In our
    view, the trial judge did not reply improperly on any evidence adduced of a
    prior consistent statement.  Read in the context of the submissions at trial,
    we are satisfied that the trial judges statement that the evidence of the
    complainant was corroborated by the evidence of her friend referred to other
    aspects of the friends testimony, such as the complainants demeanour and
    conduct after the events at issue.  Further, the trial judges earlier finding
    that the complainants statement to her friend was for the most part consistent
    with the complainants trial evidence was a response to defence arguments that
    her friends testimony undermined the complainants trial evidence based on
    inconsistencies.

[3]

Second, the appellant submits that the trial judge failed to adequately
    explain why he accepted the evidence of the complainant despite inconsistencies
    and other issues in her evidence raised by the defence.  We reject this
    submission.  Although given in short compass, the trial judges reasons are
    responsive to defence arguments.  For example, he explained why he found the
    complainant credible and attributed other deficiencies in her evidence to the
    passage of time.

[4]

Third, the appellant submits that the complainants evidence that the
    appellant talked about getting his boys to come down was insufficient to
    constitute a threat.  We reject this argument.  Based on the context in which
    the words were said, it was open to the trial judge to find that a threat to
    cause bodily harm had been made.

[5]

Speaking on his own behalf, the appellant argued the trial judges
    reasons did not adequately explain why he accepted the complainants evidence. 
    We reject this argument for the reasons we have given.

[6]

The appeal is dismissed.


